Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Specification
The abstract of the disclosure is objected to because:
An electrical connector includes a mating section for receiving the mating tab therein. The mating section has a first contact arm and a second contact engagement arm. The first contact engagement arm is spaced from the second contact engagement arm by a first slot. The first contact arm has a first length
which is different than a second length of the second contact arm. A first normal force exerted by the first contact arm on the mating tab is equal to a second normal force exerted by the second contact arm.
In the Abstract, reproduced above, the applicant uses the terms “first contact arm”, “first contact engagement arm”.  To maintain consistency, only one term should be used.  In regards to the terms “second contact arm” and “second contact engagement arm”, only one term should be used in order to maintain consistency of the language.
  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
[0029], line 2, reference number 44a is assigned to “first resilient contact engagement arm”, however in [0030], line 1, reference number 44a is assigned to “first resilient contact arm”.  In 
[0029], line 2, reference number 46a is assigned to “resilient second contact engagement arm”, however in [0031], line 1, reference number 46a is assigned to “second resilient contact arm”.  In order to maintain consistency, the reference number should not be assigned to different component names.   Any further occurrence of this inconsistency in the Specification should be corrected.
Appropriate correction is required.


Claim Objections
Claims 1, 2, 3, 15, 16, 17, 18 are objected to because of the following informalities:  
Claim 1, lines 4-5, mention “first contact arm” and “first contact engagement arm”.  In order to maintain consistency, only one component name should be used.   Any further occurrence of this inconsistency in the Claims dated 04/16/2021 should be corrected.
Claim 1, lines 5, 7, mention “second contact arm” and “second contact engagement arm”.  In order to maintain consistency, only one component name should be used.   Any further occurrence of this inconsistency in the Claims dated 04/16/2021 should be corrected.
Claim 2, lines 2, 7, mention “third contact arm” and “third contact engagement arm”.  In order to maintain consistency, only one component name should be used.   Any further occurrence of this inconsistency in the Claims dated 04/16/2021 should be corrected.
Claim 3, lines 2, 3, mention “fourth contact arm” and “fourth contact engagement arm”.  In order to maintain consistency, only one component name should be used.   Any further occurrence of this inconsistency in the Claims dated 04/16/2021 should be corrected.
Claim 15, line 15, “the lead-in surface” lacks antecedent basis.
Claim 16, line 2, “the first contact engagement section” lacks antecedent basis.
Claim 17, line 2, “the second mating contact” lacks antecedent basis.
Claim 17, line 3, “the first contact engagement arms” lacks antecedent basis.
Claim 18, line 2, “the second mating contact” lacks antecedent basis.
Applicant' s cooperation is requested in correcting any errors with the consistency in the names of other components of which applicant may become aware in the Claims dated 04/16/2021.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 103 31 229 A1 (herein DE229).
In reference to claim  1, DE229 teaches an electrical connector (2; fig. 1) for receiving a mating tab (4), the electrical connector comprising: a mating section (between contact fingers 20-26) for receiving the mating tab therein, the mating section having a first contact arm (A; image below) and a second contact engagement arm (B; image below), the first contact engagement arm being spaced from the second contact engagement arm by a first slot (28), the first contact arm having a first length which is different than a second length of the second contact arm; wherein a first normal force (i.e. the clamping force of A onto the tab 4) exerted by the first contact arm (A) on the mating tab is equal to a second normal force (i.e. the clamping force of B onto the tab 4) exerted by the second contact arm (B).

    PNG
    media_image1.png
    860
    591
    media_image1.png
    Greyscale





Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the combination of elements including:
(Claim 15) an electrical connector for receiving a mating tab from multiple directions, the electrical connector comprising: a mounting section for mounting to a substrate or a mating connector; a mating section for receiving the mating tab therein, the mating section having a base section with a first wall and a second wall, a first mating contact engagement section extending from the first wall and a second mating contact engagement section extending from the second wall; the first mating contact engagement section and the second mating contact engagement section having contact arms with first lead-in surfaces provided at free ends thereof; a tab receiving slot extending between the first wall and the second wall of the base section and continuing between the first mating contact engagement section and the second mating contact engagement section; a second lead-in surface extending from a mating surface of the mating section, the lead-in surface extending across the base section, the first mating contact engagement section and the second mating contact engagement section; wherein the first lead-in surfaces and the second lead-in surface allows the mating tab to be inserted into the tab receiving slot from multiple directions.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         03/08/2022